356 F.2d 948
VESUVIUS CRUCIBLE COMPANY, a Pennsylvania Corporation, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15475.
United States Court of Appeals Third Circuit.
Argued December 17, 1965.
Decided February 2, 1966.

Charles Covert Arensberg, Pittsburgh, Pa. (Patterson, Crawford, Arensberg & Dunn, Pittsburgh, Pa., on the brief), for petitioner.
Jonathan S. Cohen, Dept. of Justice, Tax Division, Washington, D. C. (Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The tax problem here presented is whether the taxpayer corporation was entitled to deduct from its income for 1957 payments totaling $18,000. which it made during that year to the widow of its deceased president. If the payments qualify as an ordinary and necessary business expense they are of course so deductible under Section 162 of the 1954 Revenue Code. That question is one of fact. Commissioner v. Heininger, 320 U.S. 467, 475, 64 S.Ct. 249, 88 L. Ed. 171 (1943). The motivation alleged for the payments was to provide an added incentive to present as well as prospective principals of the company to remain with the company or to take employment with the company.


2
The Tax Court on the basis of the record evidence concluded that petitioner had failed to establish with adequate credible evidence the business necessity for the above stated payments. From our independent examination of the trial record we find that the conclusion of the Tax Court is fully justified on the evidence of the whole case.


3
The decision of the Tax Court will be affirmed.